Opinion by
Mb. Chief Justice Paxson,
The appellant objects to the form in which the question of *300law tvas reserved by the court below. As no exception appears to have been taken to the reservation, we need not discuss this question. It is the duty of counsel, if they have any objection to the manner of the reservation, to except thereto in the court below. This is only fair to the judge. If his attention is called to the defect at the time the reservation is made, he has an opportunity to correct it, if not in proper form. This matter is of little importance, however, in view of the fact that, upon the face of the plaintiff’s statement, he has no case. The suit was brought in the court below against Záchariah Metzgar, guardian of H. E. Myers, to recover certain money which had heen paid to him as such guardian being the one fourth part of the net proceeds of a certificate of insurance upon the life of the plaintiff’s intestate, which the plaintiff alleges had been procured and assigned for speculative purposes. If we concede that the insurance was speculative, or, in other words, a gambling policy or certificate, it does not help the plaintiff. The administrator, having received the money from the Mutual Aid Society, divided it in good faith equally among the guardians of the four minor children of H. B. Myers, deceased. The defendant, as guardian of Hallick E. Myers, received of this money the sum of $723 on the 26th of July, 1878. Whatever may have been the plaintiff’s right to recover against the administrator, while the money remained in his hands, he has no right of action against the guardian who received it in good faith, and, for all that appears, without knowledge that it was a part of the proceeds of a speculative policy. The right to recover back moneys on the part of the legal representatives of the assured from a person who has ’ received the proceeds of a speculative policy, must end somewhere. We draw the line at the first devolution. After an executor or an administrator has received money under such circumstances, and in good faith distributed it, the right of action ceases.
Judgment affirmed.